Citation Nr: 0634888	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-06 952A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for diplopia (double 
vision).



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from July 1979 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a June 2003 Board remand, the veteran's claim was remanded 
in order to schedule the veteran for a videoconference 
hearing before a Veterans Law Judge (VLJ).

The veteran failed to report for a hearing scheduled at the 
RO in September 2003.  In a letter dated in November 2003, 
the veteran asserted that he had not received notification of 
the hearing.  In this regard, the Board observes that the 
letter advising him of the hearing was sent to the veteran's 
address of record and that there is no evidence of record 
indicating that this letter was returned as undeliverable.  
See e.g., Schoolman v. West, 12 Vet. App. 307, 310 (1999) 
(clear evidence to the contrary is required to rebut the 
presumption of administrative regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action).  As such, the presumption of 
administrative regularity that supports the official acts of 
public officers, see Butler v. Principi, 244 F.3d 1337, 1340 
(2001), applies.  See also Schoolman, supra ("an appellant's 
statement of nonreceipt does not by itself constitute the 
type of clear evidence needed to rebut the presumption of 
regularity that the notice was sent.").

In an October 2003 remand, the veteran's claim for service 
connection of diplopia was remanded for additional 
development.  However, the VA examination obtained in 
response was not provided by the appropriate specialist.  As 
such, the Board remanded the veteran's claim for another VA 
examination in August 2005.  The case has been returned to 
the Board for appellate consideration.




FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's diplopia is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

Diplopia was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2003, March 2004, August 2005, and November 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

These letters failed to discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the evidence of record does not 
establish entitlement to service connection for diplopia.  
While the Board acknowledges that the veteran was seen 
frequently during service for eye problems, his diplopia was 
associated with acephalgic migraines and hypertropia, and his 
service medical records are otherwise negative for evidence 
of any eye injuries or illnesses. See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  And, there is no 
objective evidence of continuity of treatment for related 
symptoms during the years following the veteran's discharge 
from service.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  

More significantly, there is simply no medical evidence of a 
causal relationship between the veteran's current complaints 
of diplopia and his military service.  The November 2005 VA 
optometry examiner found that the veteran's mild V-pattern 
exophoria, which caused diplopia in upgaze, was not 
attributable to his military service.  The VA examiner noted 
that the veteran's eye disorder was likely a longstanding 
problem that was not realized until he began spending 
considerable time looking upward while working on planes.  
The VA examiner also noted that the veteran had normal ocular 
health.  Similarly, the November 2004 VA optometry examiner 
had noted that the veteran's V-pattern exophoria probably 
existed since puberty.  Likewise, the March 2005 VA general 
medical examiner found that the veteran's diplopia was not a 
"distinctly service-related problem."  

The November 2005 VA examiner's opinion has significant 
probative weight since he not only considered the veteran's 
assertions, but also undertook a review of the claims file 
and a comprehensive clinical examination of the veteran.  So 
this opinion has the proper factual foundation and is not 
predicated on unestablished facts or mere allegations.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  As such, there is no evidence that he 
developed diplopia during or as a result of his service in 
the military.  See also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

So, in short, the only evidence portending that the veteran's 
diplopia is in any way related to his service in the military 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

The claim for service connection for diplopia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


